IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                           )        No. 79781-6-I
                                               )
                       Respondent,             )
                                               )        DIVISION ONE
                       v.                      )
                                               )
RYAN JAMES TERRONES,                           )        UNPUBLISHED OPINION
                                               )
                       Appellant.              )
                                               )

       MANN, C.J. — Ryan Terrones pleaded guilty to, and was convicted of rape of a

child in the second degree. Terrones appeals a community custody condition requiring

him to avoid areas where children’s activities regularly occur. Terrones argues the

condition is unconstitutionally vague, overbroad, and not crime related. We disagree,

and affirm.

                                                   I.

       In 2016, Terrones was charged with rape of a child in the second degree after

he raped his 13-year-old adopted sister in the family home. In September 2016,

Terrones pleaded guilty as charged. The State and Terrones agreed to a special sex

offender sentencing alternative (SSOSA), which provided that Terrones would serve six

months in jail, followed by five years of sex-offender treatment.



         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79781-6-I/2


       Terrones’s psychosexual evaluation and treatment plan recommended that

Terrones “should not work, recreate or socialize in situations where he might have

unsupervised contact with children.” As part of the plea agreement, the court imposed

numerous community custody conditions. Some of the conditions imposed were

specific to offenses involving minors, including condition 18:

       Stay out of areas where children’s activities regularly occur or are
       occurring. This includes parks used for youth activities, schools, daycare
       facilities, playgrounds, wading pools, swimming pools being used for youth
       activities, play areas (indoor or outdoor), sports fields being used for youth
       sports, arcades, and any specific location identified in advance by DOC[1]
       or CCO.[2]

       In March 2019, the court revoked Terrones’s SSOSA, finding that Terrones failed

to make reasonable progress in a sexual deviancy program and that he failed to find a

treatment provider due to his lack of amenability to treatment. The court imposed the

standard range prison term of 90 months to life and re-imposed the community custody

conditions, including condition 18.

       Terrones appeals.

                                                 II.

       Terrones argues that community custody condition 18 is unconstitutionally

vague, overbroad, and not crime related.

       Community custody conditions may be challenged for the first time on appeal,

and where the challenge involves a legal question, the conditions may be challenged

preenforcement. State v. Wallmuller, 194 Wash. 2d 234, 238, 449 P.3d 619 (2019). We

review community custody conditions for an abuse of discretion. The imposition of a



       1   Washington Department of Corrections (DOC).
       2   Community Corrections Officer (CCO).

                                                  2
No. 79781-6-I/3


condition that violates the constitution is manifestly unreasonable. Wallmuller, 194
Wash. 2d at 238. We review constitutional questions de novo. Wallmuller, 194 Wash. 2d at

238.

                                                      A.

        Terrones first argues that condition 18 is unconstitutionally vague. The

Fourteenth Amendment and article I, section 3 of the Washington Constitution requires

citizens to have a fair warning of proscribed conduct. U.S. Const. Amend. XIV; Wash.

Const. art. I, §3. To determine if a community custody condition is unconstitutionally

vague, we consider if the condition (1) does not define the criminal offense with

sufficient definiteness that ordinary people can understand what conduct is proscribed

or (2) does not provide ascertainable standards of guilt to protect against arbitrary

enforcement. Wallmuller, 194 Wash. 2d at 239.

        Our Supreme Court recently reviewed and affirmed a community custody

condition similar to condition 18 in Wallmuller. The court considered a vagueness

challenge to a condition requiring that “the defendant shall not loiter in nor frequent

places where children congregate such as parks, video arcades, campgrounds, and

shopping malls.” Wallmuller, 194 Wash. 2d at 237. The court conducted a detailed review

of state and federal appellate decisions reviewing similar community custody conditions

to determine whether a vague definition of “places where children congregate” can be

cured by including a nonexclusive list of illustrative examples. Wallmuller, 194 Wash. 2d at

239-245. But see State v. Irwin, 191 Wash. App. 644, 652-55, 364 P.3d 830 (2015). 3



        3 In Irwin, this court held that a condition which stated “do not frequent areas where minor
children are known to congregate as defined by the supervising community corrections officer” was
unconstitutionally vague without some clarifying language or an illustrative list of prohibited locations.

                                                      3
No. 79781-6-I/4


       The Wallmuller court determined that the challenged condition was not vague

because “reading this condition in a commonsense way and in the context of the other

conditions, an ordinary person can understand the scope of the prohibited conduct.”

Wallmuller, 194 Wash. 2d at 245. The court further provided that the vagueness doctrine

does not require impossible precision in listing every possible prohibited place.

Wallmuller, 194 Wash. 2d at 245. The court concluded: “the condition challenged here,

including its nonexclusive list of ‘places where children congregate,’ satisfies due

process. It puts an ordinary person on notice that they must avoid places where one

can expect to encounter children, and it does not invite arbitrary enforcement.”

Wallmuller, 194 Wash. 2d at 245.

       As in Wallmuller, condition 18 includes a lengthy nonexclusive list of examples,

including “parks used for youth activities, schools, daycare facilities, playgrounds,

wading pools, swimming pools being used for youth activities, play areas (indoor or

outdoor), sports fields being used for youth sports, arcades.” Based on Wallmuller,

Terrones concedes that condition 18 meets the first prong of the vagueness test

because it defines prohibited conduct with sufficient definiteness that ordinary people

can understand what conduct is proscribed.

       Terrones instead challenges the portion of the illustrative list that allows DOC or

a CCO to add specific locations to the examples of places to stay out of, contending that

it invites arbitrary enforcement. In making this argument, Terrones relies on Irwin,

where the very definition of areas where children congregate was set by the CCO. This

court held that the defendant would have sufficient notice of prohibited conduct once the

CCO set locations “where children are known to congregate,” however, this broad



                                             4
No. 79781-6-I/5


discretion of the CCO left the condition vulnerable to arbitrary enforcement. Irwin, 191
Wash. App. at 655. Unlike in Irwin, the CCO here is permitted only to clarify the definition

by providing additional examples of locations in advance. Condition 18 provides further

clarity of the condition and prevents arbitrary enforcement because the CCO is required

to provide advance notice of additional specific locations to Terrones, and does not

have the unlimited discretion to define prohibited areas as in Irwin. Condition 18 is not

unconstitutionally vague because it provides fair notice and is not subject to arbitrary

enforcement.

                                              B.

       Terrones also argues that the condition is overbroad. He argues the condition

potentially restricts his right to travel, and that the condition does not serve the

government’s interest in protecting children when Terrones is already prohibited from

having contact with minors.

       A convict’s First Amendment rights may be restricted if the condition is

reasonably necessary to accomplish the essential needs of the state and public order,

but the condition must be sensitively imposed. State v. Bahl, 164 Wash. 2d 739, 757, 193
P.3d 678 (2008).

       Terrones argues that condition 18 is overbroad and might be read to limit his

access to colleges or universities, or “adult daycares” or adult play areas including bars

with pool tables or video games. The State has a reasonable need to protect children

from convicted sexual offenders of children, and here, the nonexhaustive list is

sensitively imposed to keep children safe. Terrones is not prohibited from traveling to

public places generally, only those areas that are regularly used for youth activities.



                                              5
No. 79781-6-I/6


Terrones’s argument that he is restricted from going to universities, bars, and adult care

centers is unpersuasive because condition 18 provides that he is only prohibited from

areas where children’s areas regularly occur. Children do not typically attend

universities, go out to bars, or spend time in senior centers. Condition 18 is sensitively

imposed based on the State’s need to keep children safe from a convicted child rapist

and is not overbroad.

                                                 C.

       Terrones finally contends that condition 18 is not crime related. We review the

court’s factual basis of a crime related finding for substantial supporting evidence. Irwin,
191 Wash. App. at 656. Crime-related prohibitions are discretionary conditions that are

directly related to the circumstances of the crime but need not be causally related to the

crime. RCW 9.94A.030(10); State v. Zimmer, 146 Wash. App. 405, 413, 190 P.3d 121

(2008). “So long as it is reasonable to conclude that there is a sufficient connection

between the prohibition and the crime of conviction, we will not disturb the sentencing

court’s community custody conditions.” State v. Nguyen, 191 Wash. 2d 671, 685-86, 425
P.3d 847 (2018).

       Terrones argues that condition 18 is not crime related because his criminal

conduct occurred inside the family home. Terrones’s underlying crime was the rape of

child. Terrones was not amenable to treatment and he previously had prohibited

contact with a minor while still in treatment. His evaluator recommended that Terrones

should not socialize in areas where he could have unsupervised contact with children.

Terrones’s actions and revocation from SSOSA demonstrates that he continues to pose

a risk to minor children. Keeping a convicted sexual offender of children away from



                                             6
No. 79781-6-I/7


areas where children’s activities occur is reasonably related to the crime. For these

reasons, condition 18 is reasonably related to Terrones’s underlying crime.

      Because condition 18 is not vague, not overbroad, and is reasonably related to

Terrones’s underlying crime, the court did not abuse its discretion in imposing the

condition.

      We affirm.




WE CONCUR:




                                            7